Exhibit ASSET PURCHASE AGREEMENT By And Among INX INC., ADVANCEDNETWORX, INC., MARK ALEXANDER, ROBERT ROESCH, GARY CLEVENGER, DEBORAH SHAW, SHERRI MCEVOY, KEVIN JONES, ROBERT TIMM, AND LARRY BLACKWOOD July 17, 2009 ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (“Agreement”) is made this 17th day of July, 2009 (the “Agreement Date”), by and among: INX Inc., a Delaware corporation (“Buyer”); AdvancedNetworX, Inc., a North Carolina corporation (“Seller”); Mark Alexander, Robert Roesch, Gary Clevenger, Deborah Shaw, Sherri McEnvoy, Kevin Jones, Robert Timm and Larry Blackwood, each individuals (together, the “Shareholders” and each, individually, a “Shareholder”). WHEREAS, Seller is engaged in the business of designing, installing and supporting network, unified communications, datacenter,computer server and data storage systems and related technology in selected cities in the United States (the “Seller’s Business”); WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from Seller, certain assets, properties and rights of Seller utilized by it in connection with the operation of Seller’s Business upon the terms and conditions of this Agreement; WHEREAS, Shareholders, collectively, are the owners of 100% of the outstanding capital stock of Seller; WHEREAS, as an inducement to Buyer to enter into this Agreement, Shareholders have approvedthis Agreement and desire to become a party to this Agreement pursuant to the terms hereof; and WHEREAS, Seller has provided the Seller disclosure letter dated the same date as this Agreement, together with related schedules, attachments and exhibits thereto the “Seller Disclosure Letter”), which is attached hereto as Exhibit A and incorporatedby reference. NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I. PURCHASE AND SALE OF ASSETS 1.1Purchase and Sale of Assets.Pursuant to the terms and subject to the conditions set forth in this Agreement, at the Closing (defined Section 1.8 below), Seller shall sell, assign, transfer, convey and deliver to Buyer, free and clear of all mortgages, pledges, liens, claims, charges, encumbrances and other security interests (collectively, “Security Interests”) other than Permitted Liens (as defined in 3.1(d) below), and Buyer shall purchase only the assets, properties, and rights of Seller described below (all of such specifically described assets, properties and rights being hereinafter collectively referred to as the “Purchased Assets”): (a)Personal Property.All of the equipment, computer hardware, furniture, fixtures, furnishings, computer and telecommunications equipment, appliances and systems which are owned by Seller, leasehold improvements and other personal property listed on Schedule 1.1(a) to the Seller Disclosure Letter; 1 (b)Intellectual Property.(i) All inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements thereto, and all patents, patent applications, and patent disclosures, together with all reissuances, continuations, continuations-in-part, revisions, extensions, and reexaminations thereof, including the right to enforce any rights embodied therein and to collect damages for any past, infringement of such rights by third parties, (ii) ideas and conceptions to the extent that such are legally recognized as a proprietary intangible right under common law or by a national (including the United States) or multinational statutory invention registrations, patents, patent registrations and patent applications (including all reissues, divisions, continuations, continuations-in-part, extensions and reexaminations) and all rights therein provided by international treaties or conventions and all improvements to the inventions disclosed in each such registration, patent or application, (iii) all trademarks, service marks, trade dress, logos, trade names, and corporate names, together with all translations, adaptations, derivations, and combinations thereof and including all goodwill associated therewith, all applications, registrations, and renewals in connection therewith, and the right to register, perfect and enforce any rights embodied therein and to collect damages for any past, infringement of such rights by third parties, (iv) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (v) all mask works and all applications, registrations, and renewals in connection therewith, (vi) all trade secrets and confidential business information (including ideas, research and development, know-how, formulas, techniques, technical data, designs, drawings, specifications, customer, supplier and vendor lists, pricing and cost information, and business and marketing plans and proposals), (vi) all computer software (including data and related documentation) developed or owned by Seller, includingsource code, operating systems and specifications, data, databases files, documentation and other materials and documentation related thereto, (vii) all other proprietary rights, (viii) all licenses, and (ix) all copies and tangible embodiments thereof (in whatever form or medium) (collectively, (i) through (ix) above, the “Intellectual Property”); (c)Domain Names.All of Seller’s right, title and interest in and to each domain name and the registration thereof, all associated universal resource locators, whether registered in the name of Seller or by any other person on behalf of Seller, together with all goodwill connected with and symbolized by such domain names or locators, and any intellectual property rights relating thereto, including, but not limited to, e-mail addresses, websites, translations, adaptations, derivations, copyrights, and combinations thereof, all applications, registrations, and renewals in connection therewith, and the right to register, perfect and enforce any rights embodied therein, including the right to collect damages for any past, infringement of such rights by third parties to the extent any such intellectual property rights exist (the “Domain Names”), each of which is listed on Schedule 1.1(c) to the Seller Disclosure Letter; (d)Documents.A copy of all of Seller’s books, records, papers and documents which relate to the Purchased Assets, including all purchase and sales records and customer and supplier records; (e)Inventory.All inventories of product including raw material, work-in-process, finished products, packing materials, stores and supplies, spare parts, samples, point of sale material and merchandise of Seller held for resale by Seller, but only to the extent listed on Schedule 1.1(e) to the Seller Disclosure Letter (the “Inventory”); (f)Contract Rights. (i) All rights under the uncompleted portion of the Acquired Partially Completed Contracts (as defined in Section 2.21), the Acquired Managed Services Contracts (as defined in Section 2.25) and the Acquired Pre-Paid Contracts (as defined in Section 2.26); (ii) All rights whatsoever to all contracts, agreements, joint ventures, commitments, leases, licenses, purchase orders and other agreements, whether oral or written arising out of the operation of Seller’s Business (other than the Retained Partially Completed Contracts, the Acquired Partially Completed Contracts, the Acquired Managed Services Contracts and the Acquired Pre-Paid Contracts), including but not limited to those listed on Schedule 1.1(f)(ii) to the Seller Disclosure Letter (collectively, the “Acquired Contracts”) 2 (g)Name.The right to use the name “AdvancedNetworX, Inc.” and all variants thereof; (h)Manufactures’ and Vendors’
